DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flexible member connecting the first rod fastener and the third rod fastener to the distal end of the first rod section of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites “the first rod section is” removable from “the second rod section at a first medial end and a second medial end via a rod section fastener”.  Is the first medial end associated with the first rod section?  Is the second medial end associated with the second rod section?  Also, is this further defining the “middle section” of claim 1?  It appears this claim is setting forth the first and second rod sections are connected directly one to the other without interposition of a middle section.  This renders claims 4-7 indefinite.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergman (US 5052660).
	Regarding these claims Bergman teaches:
1. A cable securing device, comprising: a rod (Fig 1) having a first rod section (12) affixed to a second rod (12) section at a middle section (16), wherein the first rod section comprises a first fastener (20) disposed at a first distal end thereof and the second rod section comprises a second fastener (20; 4:5-6) disposed at a second distal end thereof; wherein each fastener is configured to secure one or more cables thereto (are capable of; 3:31-33).  
2. The cable securing device of claim 1, wherein the middle section comprises a diameter (smallest diameter of 18; Fig 2)) smaller than any diameter of either the first rod section or second rod section.  
3. The cable securing device of claim 1, wherein each fastener is threaded (at 18; Fig 4).  
4. The cable securing device of claim 1, wherein the first rod section is removably secured to the second rod section at a first medial end and a second medial end via a rod section fastener (16 connects the medial ends of rod sections 1 and 2 together).  
7. The cable securing device of claim 4, wherein the rod section fastener comprises mating threads (14+18).  
8. The cable securing device of claim 1, wherein the first rod section is coaxial with the second rod section (clearly seen in Fig 1).  
9. The cable securing device of claim 1, wherein the first rod section and the second rod section each comprises a uniform diameter along an entire length thereof (Figs 1, 3, and 5) and wherein the first rod section and the second rod section comprises a same length (clearly seen in Fig 1).  
11. The cable securing device of claim 1, further comprising a third fastener extending from the first rod section configured to allow an additional cable to be secured to the first rod section.  
12. The cable securing device of claim 11, wherein the third rod fastener extends from the distal end of the first rod section.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bergman in view of Melsheimer et al. (US 8585019).
	Regarding this claim Bergman teaches each and every limitation of claim 4 as noted above, but does not explicitly teach:
5. The cable securing device of claim 4, wherein the rod section fastener comprises the first medial end of the first rod section having a recess configured to receive a shaft on the second medial end of the second rod section, wherein the recess and shaft are magnetically securable to one another.  

	Melsheimer teaches that it is well known to connect two consecutive cylindrical portions (60, 62) with mating threaded portions (Fig 1) or that these sections may be connected with mating magnet sections (5:64-67).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Bergman to incorporate the teachings of Melsheimer and provide for the sections be connected via magnetic joining sections.  Doing so is considered using a known alternative which would yield predictable results of connecting the sections one to the other.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bergman in view of Kandle (US 2639931).
	Regarding this claim Bergman teaches each and every limitation of claim 4 as noted above, but does not explicitly teach:
6. The cable securing device of claim 4, wherein the rod section fastener comprises a ball detent latching mechanism.  

	Kandle teaches that it is well known to connect cylindrical portions (1) of a rod together utilizing a ball detent latching mechanism (clearly seen in Figs 2&3).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Bergman to incorporate the teachings of Kandle and provide for the sections be connected via a ball detent latching mechanism.  Doing so is considered using a known alternative which would yield predictable results of connecting the sections one to the other.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bergman in view of Kollmann (US 2892649).
	Regarding this claim Bergman teaches each and every limitation of claim 1 as noted above, but does not explicitly teach:
10. The cable securing device of claim 1, further comprising: a recess disposed on the first rod section and a lip extending around the recess, wherein a diameter of the lip is smaller than a diameter of a base of the recess; a notch disposed on the second rod section and received within the base of the recess, wherein the lip prevents the second rod section from separating from the first rod section; the recess having a larger diameter than a diameter of the notch such that the second rod section is configured to rotate relative to the first rod section.  

	Kollmann teaches that it is well known to provide connections between cylindrical sections which comprise a recess (such as at 45; Fig 2) with a lip (44) extending around the recess with the diameter of the lip smaller than that of the recess (Fig 2), and a notch (13) on the other section (Fig 1) received within the recess (Fig 3), wherein the lip prevents the second section from separating from the first section, the recess having a larger diameter than a diameter of the notch (Fig 3) to allow rotation of the sections (1:60 - 2:15).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Bergman to incorporate the teachings of Kollmann and provide for the connection structure recited above.  Doing so is considered using a known alternative which would yield predictable results of connecting the sections one to the other.

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723